Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 has been considered by Examiner. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “target module”  as it appears in Claim 1 and subsequent dependent claims,  “sensor module” as it appears in Claim 1, and “autonomous driving module” as it appears in Claim 6 and 19. 

	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
	The corresponding structure for the “target module” and “sensor module” was found on Page 8, Paragraph [0026] of the specification as, “The modules 220 and 230 are, for example, computer-readable instructions within the physical memory 210 that, when executed by the processor 110, cause the processor 110 to perform the various functions disclosed herein." No corresponding structure was found for “autonomous driving module”

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Regarding Claims 6, 19: these claims recite an “autonomous driving module” - however, (1) insufficient structure was found in the specification to support these limitations. Because of this, the it is unclear when the patent claim limitations would be infringed. Further (2) it is not clear if the “autonomous driving module” is or is not part of the claimed invention i.e. – if is a part of the invention, as has been specified for the “target module” and “sensor module” in Claim 1, or a separate system that the invention works with.  Appropriate correction is required. 
	Regarding Claims 5, 8, 13, 18 these claims recite lists of “characteristics of the roadway elements”, conjoining the list with “and” – implying all characteristics must be present. However, “roadway elements” is first introduced in each respective independent claim as “[identify/identifying] roadway elements from the sensor data, wherein the roadway elements include one or more of lane markers of the roadway and surrounding vehicles” – this language implies that not all of these elements or characteristics may present, and thus not all characteristics may be present, which conflicts with the usage of “and” in these lists. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1,
	Step 1:
	Claim 1 describes a “a tracking system” and thus falls under the statutory category of an apparatus
	Step 2(a), Prong I:
	Independent Claim 1 includes limitations that recite an abstract idea (bolded below):
Claim 1 Recites:
A tracking system for improving identification of a path for an ego vehicle on a roadway, comprising: 
A memory communicably coupled to the one or more processors and storing: 
A sensor module including instructions that when executed by the one or more processors cause the one or more processors to, in response to acquiring sensor data from at least one sensor of the ego vehicle about a surrounding environment,  identify roadway elements from the sensor data as cues about the path, wherein the roadway elements include one or more of lane markers of the roadway and surrounding vehicles; 
and a target module that when executed by the one or more processors, causes the one or more processors to groups the roadway elements into two or more groups according to characteristics of a roadway indicating common curvatures
wherein the target module 8 includes instructions to analyze the two or more groups according to a confidence heuristic to determine a priority group from the two or more groups that corresponds with a trajectory of the ego vehicle, 
and, wherein the target module includes instructions to provide an identifier for the priority group to facilitate at least path planning for the ego vehicle  
	Examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitations in the human mind. Identifying roadway elements and facilitating path planning can be performed without causing a physical change in vehicle system. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, is, a tracking system, a memory coupled to one more processors, and the one or more processors, and acquiring sensor data, and where the tracking system is compromised of the memory and processors. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the mental process of Claim 1 via generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is a tracking system, memory, and processors, and acquiring sensor data, and where the tracking system is compromised of the memory and processors. These limitations merely apply the mental processes of Claim 1 via generic computer elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The physical components are recited  a high level of generality such that they do not outline anything beyond basic computer technology that are commonly used in vehicle control methods. The claim is ineligible.

Regarding Claim 6, 
	The claims that depend on Claim 1 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claim 6, when analyzed individually and in combination, is held to be patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional limitations specify physical operations carried out as a result of the mental process of Claim 1, where the autonomous driving module controls ego vehicle to follow a path. As it stands, these claims are still rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim. 

Regarding Claims 2-5, 7, and 8, 
	The claims that depend on Claim 1 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claims 2-5, 7, and 8, when analyzed individually and in combination, are held to be not patent eligible under 35 U.S.C. 101. The additional recited limitations merely further limit the mental process. The claims are ineligible.

Regarding Claim 9,
	Step 1:
	Claim 9 describes a “a non-transitory computer readable medium” and thus falls under the statutory category of an apparatus
	Step 2(a), Prong I:
	Independent Claim 9 includes limitations that recite an abstract idea (bolded below):


Claim 9 Recites:
A non-transitory computer-readable medium storing instruction for improving identification of a path for an ego vehicle on a roadway,
And that when executed by one or more processors  cause the one or more processors to: in response to acquiring sensor data from at least one sensor of the ego vehicle about a surrounding environment,
identify roadway elements from the sensor data as cues about the path,  wherein the roadway elements include one or more of lane markers of the roadway and surrounding vehicles; 
group the roadway elements into two or more groups according to characteristics of roadway elements 
analyze the two or more groups according to a confidence heuristic to determine a priority group from the two or more groups that corresponds with a trajectory of the ego vehicle, 
and provide an identifier for the priority group to facilitate at least path planning for the ego vehicle
	Examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitations in the human mind. Identifying roadway elements and facilitating path planning can be performed without causing a physical change in vehicle system. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, is, a tracking system, a memory coupled to one more processors, and the one or more processors, where the tracking system is compromised of the memory and processors. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the mental process of Claim 9 via generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is a tracking system, memory, and processors, and acquiring sensor data, and where the tracking system is compromised of the memory and processors. These limitations merely apply the mental processes of Claim 1 via generic computer elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The physical components are recited  a high level of generality such that they do not outline anything beyond basic computer technology that are commonly used in vehicle control methods. The claim is ineligible.

Regarding Claims 10-13, 
	The claims that depend on Claim 9 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claims 10-13, when analyzed individually and in combination, are held to be not patent eligible under 35 U.S.C. 101. The additional recited limitations merely further limit the mental process. The claims are ineligible.
Regarding Claim 14,
	Step 1:
	Claim 14 describes a “a method of improving identification of a path” and thus falls under the statutory category of a method.
	Step 2(a), Prong I:
	Independent Claim 14 includes limitations that recite an abstract idea (bolded below):
Claim 14 Recites:
A method of improving identification of a path for an ego vehicle on a roadway, comprising: 
in response to acquiring sensor data from at least one sensor of the ego vehicle about a surrounding environment,
 identifying roadway elements from the sensor data as cues about the path, wherein the roadway elements include one or more of lane markers of the roadway and surrounding vehicles; 
grouping the roadway elements into two or more groups according to characteristics of roadway elements 
analyzing the two or more groups according to a confidence heuristic to determine a priority group from the two or more groups that corresponds with a trajectory of the ego vehicle, and providing an identifier for the priority group to facilitate at least path planning for the ego vehicle	
	Examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitations in the human mind. Identifying roadway elements and facilitating path planning can be performed without causing a physical change in vehicle system. 

	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, is acquiring sensor data. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely note the usage of generic computer technology in performing the mental process of Claim 14. 
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is acquiring sensor data, and where the tracking system is compromised of the memory and processors. These limitations merely apply the mental processes of Claim 9 via a well understood, routine, and conventional method step, as explained above, and thus constitutes insignificant extra-solution activity. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Examiner is taking official notice that one of ordinary skill in the art would determine that acquiring sensor data is well understood, routine, and conventional activity in the providing vehicle navigation service. The claim is ineligible.




Regarding Claims 19, 
	The claims that depend on Claim 1 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claims 19, when analyzed individually and in combination, is held to be patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional limitations specify physical operations carried out as a result of the mental process of Claim 14, where the autonomous driving module controls ego vehicle to follow a path. As it stands, these claims are still rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim. 

Regarding Claims 15-18, and 20, 
	The claims that depend on Claim 14 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claims 14, when analyzed individually and in combination, are held to be not patent eligible under 35 U.S.C. 101. The additional recited limitations merely further limit the mental process. The claims are ineligible.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 14-17 are rejected under 35 U.S.C. 103 as being obvious over Nakamura, (US 20100121569 A1), further in view of Mori (US 20150310283 A1), herein after referred to respectively simply as Nakamura 569 and Mori. 

Regarding Claim 1, 
Nakamura 569 discloses the following limitations, 
A tracking system for improving identification of a path for an ego vehicle on a roadway, comprising: (Abstract, “A lane determining device”)
One or more processors; (Paragraph [0033], “Respective functional sections of the navigation apparatus 1 shown in FIG. 1, specifically, an image information obtaining section 4, an image recognizing section 5, a vehicle position information obtaining section 6, a data extracting section 7, a lane determining section 8, and a navigation computing section 9 are functional portions for applying various kinds of processing to input data, which are embodied as hardware or software (program), or as hardware and software, in a processor such as a CPU as a core member”)
A memory communicably coupled to the one or more processors and storing: (Paragraph [0033] “which are embodied as hardware or software (program), or as hardware and software, in a processor such as a CPU as a core member” -– where storing the aforementioned computer sections as software requires a memory coupled to the one or more processors.)
A sensor module including instructions that when executed by the one or more processors cause the one or more processors to, in response to acquiring sensor data from at least one sensor of the ego vehicle about a surrounding environment,  identify roadway elements from the sensor data as cues about the path, (Paragraph [0041], “In the present embodiment, the data extracting section 7 extracts, when the traveled road has a plurality of lanes, the feature information F of a target feature existing in each lane of the traveled road in the traveling direction of the vehicle 30,” – where Data Extracting Section includes a sensor module, and where element 5, Image Recognizing Section, can also be interpreted as including a sensor module)
wherein the roadway elements include one or more of lane markers of the roadway and surrounding vehicles; (Paragraph [0036], “The features for which the feature information F is stored in the feature layer m3 include road markings provided on a road surface.” – this information is then fed to Image Recognizing Section and Lane Determining section for identifying these features in image, see Figure 1. Further, Paragraph [0008], “it is possible to appropriately determine the level of probability that the feature type of the target feature of the respective lanes of the road on which the vehicle is traveling has been recognized as the type of the feature recognized by the image recognition processing”)
and a target module that when executed by the one or more processors, causes the one or more processors to groups the roadway elements into two or more groups according to characteristics of a roadway (Fig 6 – note how lane features are organized into multiple lanes and associated with each lane. And Paragraph [0005], “a feature information obtaining unit for obtaining, when a road on which the vehicle is traveling has a plurality of lanes, feature information including feature types for target features on the respective lanes of the road in the traveling direction of the vehicle”)
wherein the target module includes instructions to analyze the two or more groups according to a confidence heuristic to determine a priority group from the two or more groups that corresponds with a trajectory of the ego vehicle, (Paragraph [0052], “The vehicle lane information generating part 12 generates the vehicle lane information S in which the position of the travel lane among the plurality of lanes of the traveled road is expressed by the travel lane accuracy of the respective lanes of the traveled road determined by the lane accuracy determining part 11.”  - where parts 11 and 12 are part of system 8, see Figure 1)
and, wherein the target module includes instructions to provide an identifier for the priority group to facilitate at least path planning for the ego vehicle (Paragraph [0053], “The vehicle lane information S indicates that the probability of the fourth lane L4 being the travel lane is 100%, as shown by the position of the vehicle 30 expressed by a solid line in FIG. 7. Specifically, the travel lane information S identifies the travel lane as the fourth lane L4.” – wherein a sufficient probability value is an identifier)
However, Nakamura 569 does not disclose the following limitations of Claim 1,  
and a target module that when executed by the one or more processors, causes the one or more processors to groups the roadway elements into two or more groups according to characteristics of a roadway indicating common curvatures
	However, this is taught by the inclusion of Mori, which teaches the use of parallel curvature to identify lanes (Paragraph [0009], “in the case where parallelism between the pair of right and left demarcation line candidates recognized by the demarcation line candidate recognizing unit is equal to or less than a predetermined level (in the case where it is determined that the demarcation line candidates are not parallel to each other), it is probable that the lane mark on the main lane on which the vehicle is traveling is interrupted and that a lane mark on the branch lane side is recognized.” – per this text, if detected curvature was common, there would not be another branch lane recognized)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura 569’s grouping of lanes with the identification of common curvature as taught by Mori, as doing so improves the identification of lanes (Paragraph [0010, “Therefore, even in the case where the lane mark on the main lane side is not laid on a branch point between the main lane and the branch lane, the position of the demarcation line on the main lane is able to be appropriately recognized.”) 

Regarding Claim 2, 
The combination of Nakamura 569 and Mori, as shown discloses all of the limitations of Claim 1. The combination already discloses the following limitation, 
wherein the target module includes instructions to group the roadway elements into the two or more groups including instructions to cluster the roadway elements using a clustering algorithm according to the characteristics to generate the two or more groups with select ones of the roadway elements
that correspond in relation to at least curvature
	Nakamura 569 already discloses the clustering of roadway elements by the target module (Fig 6 – note how lane features are organized into multiple lanes and associated with each lane. And Paragraph [0005], “a feature information obtaining unit for obtaining, when a road on which the vehicle is traveling has a plurality of lanes, feature information including feature types for target features on the respective lanes of the road in the traveling direction of the vehicle”- the target module is interpreted to be the overall system of element 8, the Lane determining section, see Figure 1. Obtaining this grouped information by generic computer processes is interpreted to be a clustering algorithm), and the modification of Mori already teaches that this can correspond to curvature, (Paragraph [0009], “in the case where parallelism between the pair of right and left demarcation line candidates recognized by the demarcation line candidate recognizing unit is equal to or less than a predetermined level (in the case where it is determined that the demarcation line candidates are not parallel to each other), it is probable that the lane mark on the main lane on which the vehicle is traveling is interrupted and that a lane mark on the branch lane side is recognized.” – per this text, if detected curvature was common, there would not be another branch lane recognized)

Regarding Claim 3,
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 1. Nakamura 569 further discloses the following limitations, 
wherein the target module includes instructions to analyze the two or more groups according to the confidence heuristics   (Paragraph [0052], “The vehicle lane information generating part 12 generates the vehicle lane information S in which the position of the travel lane among the plurality of lanes of the traveled road is expressed by the travel lane accuracy of the respective lanes of the traveled road determined by the lane accuracy determining part 11.”  - wherein the overall process from identification of elements to production of lane information S constitutes an analysis process using confidence heuristics, and the plurality of lanes are the two or more groups)
including instructions to correlate the roadway elements with weights from a weighting table T to determine separate confidence values for the roadway elements of the each of two or more groups (Fig 4, Fig 6, Paragraph [0052], “For instance, in the example shown in FIG. 6, information in which the travel lane accuracy of the respective lanes of the traveled road are organized, that is, “first lane L1: 2/4, second lane L2: 1/4, third lane L3: 1/4, fourth lane L4: 0” framed by a lower frame at the lower side in the drawing is the vehicle lane information S. Although the vehicle lane information S indicates that the lane having the highest probability of being the lane in which the vehicle is traveling (“travel lane”) is the first lane L1 (50%), as shown for the position of the vehicle 30 as a solid line in FIG. 6, it also indicates a possibility that the travel lane is the second lane L2 or the third lane L3, which are both 25%, as shown at the positions of the vehicle 30 expressed by dashed lines.”- where the recognition table of Fig 4 and Fig 6 is used for this as the weighting table, as in Paragraph [0007], “The lane accuracy determining unit preferably includes, a recognition table defining recognition coefficients for relationships between a plurality of feature types capable of being recognized as the type of a target feature”, and this table is correlated with roadway elements to produce confidence values, 2, 1, 1, 0)
and calculating priority metrics for the two or more groups using the confidence values (Paragraph [0052], “…. the vehicle lane information S indicates that the lane having the highest probability of being the lane in which the vehicle is traveling (“travel lane”) is the first lane L1 (50%)” – wherein the ranking of probability, 100%, 50%, 25%, 0, and so on, constitute priority metrics that use the confidence values)

Regarding Claim 4,
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 3. Nakamura 569 further discloses the following limitations, 
wherein the target module includes instructions to analyze the two or more groups to determine a priority group, (Paragraph [0052], “The vehicle lane information generating part 12 generates the vehicle lane information S in which the position of the travel lane among the plurality of lanes of the traveled road is expressed by the travel lane accuracy of the respective lanes of the traveled road determined by the lane accuracy determining part 11.”  - wherein the overall process from identification of elements to production of lane information S is determining priority groups)
 including instructions to determine which of the two or more groups to select as the priority group according to a comparison of the priority metrics for the two or more groups in order to identify which of the two or more groups is trusted as correlating with the trajectory of the vehicle (Paragraph [0053], “In the example shown in FIG. 7, “first lane L1: 0, second lane L2: 0, third lane L3: 0, fourth lane L4: 2/2” is the vehicle lane information S. The vehicle lane information S indicates that the probability of the fourth lane L4 being the travel lane is 100%, as shown by the position of the vehicle 30 expressed by a solid line in FIG. 7. Specifically, the travel lane information S identifies the travel lane as the fourth lane L4.” – note that this is an extension of the same process described in Paragraph [0052], but applied to a different identification of roadway elements. Here, we see that there is a 100% identification of one group as correlating with the travel lane, and is thus correlated with the trajectory of the vehicle.)

Regarding Claim 9,
Nakamura 569 discloses the following limitations, 
A non-transitory computer-readable medium storing instruction for improving identification of a path for an ego vehicle on a roadway, (Abstract, “A lane determining device”)
And that when executed by one or more processors; (Paragraph [0033], “Respective functional sections of the navigation apparatus 1 shown in FIG. 1, specifically, an image information obtaining section 4, an image recognizing section 5, a vehicle position information obtaining section 6, a data extracting section 7, a lane determining section 8, and a navigation computing section 9 are functional portions for applying various kinds of processing to input data, which are embodied as hardware or software (program), or as hardware and software, in a processor such as a CPU as a core member”)
cause the one or more processors to: in response to acquiring sensor data from at least one sensor of the ego vehicle about a surrounding environment,  identify roadway elements from the sensor data as cues about the path, (Paragraph [0041], “In the present embodiment, the data extracting section 7 extracts, when the traveled road has a plurality of lanes, the feature information F of a target feature existing in each lane of the traveled road in the traveling direction of the vehicle 30,”)
wherein the roadway elements include one or more of lane markers of the roadway and surrounding vehicles; (Paragraph [0036], “The features for which the feature information F is stored in the feature layer m3 include road markings provided on a road surface.” – this information is then fed to Image Recognizing Section and Lane Determining section for identifying these features in image, see Figure 1. Further, Paragraph [0008], “it is possible to appropriately determine the level of probability that the feature type of the target feature of the respective lanes of the road on which the vehicle is traveling has been recognized as the type of the feature recognized by the image recognition processing”)
group the roadway elements into two or more groups according to characteristics of roadway elements (Fig 6 – note how lane features are organized into multiple lanes and associated with each lane. And Paragraph [0005], “a feature information obtaining unit for obtaining, when a road on which the vehicle is traveling has a plurality of lanes, feature information including feature types for target features on the respective lanes of the road in the traveling direction of the vehicle”)
analyze the two or more groups according to a confidence heuristic to determine a priority group from the two or more groups that corresponds with a trajectory of the ego vehicle, (Paragraph [0052], “The vehicle lane information generating part 12 generates the vehicle lane information S in which the position of the travel lane among the plurality of lanes of the traveled road is expressed by the travel lane accuracy of the respective lanes of the traveled road determined by the lane accuracy determining part 11.”)
and provide an identifier for the priority group to facilitate at least path planning for the ego vehicle (Paragraph [0053], “The vehicle lane information S indicates that the probability of the fourth lane L4 being the travel lane is 100%, as shown by the position of the vehicle 30 expressed by a solid line in FIG. 7. Specifically, the travel lane information S identifies the travel lane as the fourth lane L4.” – wherein a sufficient probability value is an identifier)
However, Nakamura 569 does not disclose the following limitation,  
group the roadway elements into two or more groups according to characteristics of a roadway indicating common curvatures
	However, this is taught by the inclusion of Mori, which teaches the use of parallel curvature to identify lanes (Paragraph [0009], “in the case where parallelism between the pair of right and left demarcation line candidates recognized by the demarcation line candidate recognizing unit is equal to or less than a predetermined level (in the case where it is determined that the demarcation line candidates are not parallel to each other), it is probable that the lane mark on the main lane on which the vehicle is traveling is interrupted and that a lane mark on the branch lane side is recognized.” – per this text, if detected curvature was common, there would not be another branch lane recognized)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura 569’s grouping of lanes with the identification of common curvature as taught by Mori, as doing so improves the identification of lanes (Paragraph [0010, “Therefore, …  the position of the demarcation line on the main lane is able to be appropriately recognized.”) 

Regarding Claim 10, 
The combination of Nakamura 569 and Mori, as shown discloses all of the limitations of Claim 9. The combination already discloses the following limitation, 
wherein the instructions to group the roadway elements into the two or more groups include instructions to cluster the roadway elements using a clustering algorithm according to the characteristics to generate the two or more groups with select ones of the roadway elements
that correspond in relation to at least curvature
	Nakamura 569 already discloses the clustering of roadway elements by the target module (Fig 6 – note how lane features are organized into multiple lanes and associated with each lane. And Paragraph [0005], “a feature information obtaining unit for obtaining, when a road on which the vehicle is traveling has a plurality of lanes, feature information including feature types for target features on the respective lanes of the road in the traveling direction of the vehicle”- the target module is interpreted to be the overall system of element 8, the Lane determining section, see Figure 1. Obtaining this grouped information by generic computer processes is interpreted to be a clustering algorithm), and the modification of Mori already teaches that this can correspond to curvature, (Paragraph [0009], “in the case where parallelism between the pair of right and left demarcation line candidates recognized by the demarcation line candidate recognizing unit is equal to or less than a predetermined level (in the case where it is determined that the demarcation line candidates are not parallel to each other), it is probable that the lane mark on the main lane on which the vehicle is traveling is interrupted and that a lane mark on the branch lane side is recognized.” – per this text, if detected curvature was common, a single lane would be recognized)




Regarding Claim 11, 
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 9. Nakamura 569 further discloses the following limitations, 
wherein the instructions to analyze the two or more groups according to the confidence heuristics include instructions to correlate the roadway elements with weights from a weighting table T to determine separate confidence values for the roadway elements of the each of two or more groups (Fig 4, Fig 6, Paragraph [0052], “For instance, in the example shown in FIG. 6, information in which the travel lane accuracy of the respective lanes of the traveled road are organized, that is, “first lane L1: 2/4, second lane L2: 1/4, third lane L3: 1/4, fourth lane L4: 0” framed by a lower frame at the lower side in the drawing is the vehicle lane information S. Although the vehicle lane information S indicates that the lane having the highest probability of being the lane in which the vehicle is traveling (“travel lane”) is the first lane L1 (50%), as shown for the position of the vehicle 30 as a solid line in FIG. 6, it also indicates a possibility that the travel lane is the second lane L2 or the third lane L3, which are both 25%, as shown at the positions of the vehicle 30 expressed by dashed lines.”- where the recognition table of Fig 4 and Fig 6 is used for this as the weighting table, as in Paragraph [0007], “The lane accuracy determining unit preferably includes, a recognition table defining recognition coefficients for relationships between a plurality of feature types capable of being recognized as the type of a target feature”, and this table is correlated with roadway elements to produce confidence values, 2, 1, 1, 0)
and calculating priority metrics for the two or more groups using the confidence values (Paragraph [0052], “…. the vehicle lane information S indicates that the lane having the highest probability of being the lane in which the vehicle is traveling (“travel lane”) is the first lane L1 (50%)” – wherein the ranking of probability, 100%, 50%, 25%, 0, and so on, constitute priority metrics that use the confidence values)
Regarding Claim 12,  
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 11. Nakamura 569 further discloses the following limitations, 
wherein the instructions to analyze the two or more groups to determine a priority group include instructions to determine which of the two or more groups to select as the priority group according to a comparison of the priority metrics for the two or more groups in order to identify which of the two or more groups is trusted as correlating with the trajectory of the vehicle (Paragraph [0053], “In the example shown in FIG. 7, “first lane L1: 0, second lane L2: 0, third lane L3: 0, fourth lane L4: 2/2” is the vehicle lane information S. The vehicle lane information S indicates that the probability of the fourth lane L4 being the travel lane is 100%, as shown by the position of the vehicle 30 expressed by a solid line in FIG. 7. Specifically, the travel lane information S identifies the travel lane as the fourth lane L4.” – note that this is an extension of the same process described in Paragraph [0052], but applied to a different identification of roadway elements. Here, we see that there is a 100% identification of one group as correlating with the travel lane, and is thus correlated with the trajectory of the vehicle.)

Regarding Claim 14,
Nakamura 569 discloses the following limitations, 
A method of improving identification of a path for an ego vehicle on a roadway, (Paragraph [0001], “The present invention relates to a lane determining device, a lane determining method”)
comprising: in response to acquiring sensor data from at least one sensor of the ego vehicle about a surrounding environment,  identifying roadway elements from the sensor data as cues about the path, (Paragraph [0041], “In the present embodiment, the data extracting section 7 extracts, when the traveled road has a plurality of lanes, the feature information F of a target feature existing in each lane of the traveled road in the traveling direction of the vehicle 30,” – where Data Extracting Section is a sensor module, and where element 5, Image Recognizing Section, can also be interpreted as a sensor module)
wherein the roadway elements include one or more of lane markers of the roadway and surrounding vehicles; (Paragraph [0036], “The features for which the feature information F is stored in the feature layer m3 include road markings provided on a road surface.” – this information is then fed to Image Recognizing Section and Lane Determining section for identifying these features in image, see Figure 1. Further, Paragraph [0008], “it is possible to appropriately determine the level of probability that the feature type of the target feature of the respective lanes of the road on which the vehicle is traveling has been recognized as the type of the feature recognized by the image recognition processing”)
grouping the roadway elements into two or more groups according to characteristics of roadway elements (Fig 6 – note how lane features are organized into multiple lanes and associated with each lane. And Paragraph [0005], “a feature information obtaining unit for obtaining, when a road on which the vehicle is traveling has a plurality of lanes, feature information including feature types for target features on the respective lanes of the road in the traveling direction of the vehicle”- the target module is interpreted to be the overall system of element 8, the Lane determining section, see Figure 1.)
analyzing the two or more groups according to a confidence heuristic to determine a priority group from the two or more groups that corresponds with a trajectory of the ego vehicle, (Paragraph [0052], “The vehicle lane information generating part 12 generates the vehicle lane information S in which the position of the travel lane among the plurality of lanes of the traveled road is expressed by the travel lane accuracy of the respective lanes of the traveled road determined by the lane accuracy determining part 11.”)
and providing an identifier for the priority group to facilitate at least path planning for the ego vehicle (Paragraph [0053], “The vehicle lane information S indicates that the probability of the fourth lane L4 being the travel lane is 100%, as shown by the position of the vehicle 30 expressed by a solid line in FIG. 7. Specifically, the travel lane information S identifies the travel lane as the fourth lane L4.” – wherein a sufficient probability value is an identifier)
However, Nakamura 569 does not disclose the following limitation,  
grouping the roadway elements into two or more groups according to characteristics of a roadway indicating common curvatures
	However, this is taught by the inclusion of Mori, which teaches the use of parallel curvature to identify lanes (Paragraph [0009], “in the case where parallelism between the pair of right and left demarcation line candidates recognized by the demarcation line candidate recognizing unit is equal to or less than a predetermined level (in the case where it is determined that the demarcation line candidates are not parallel to each other), it is probable that the lane mark on the main lane on which the vehicle is traveling is interrupted and that a lane mark on the branch lane side is recognized.” – per this text, if detected curvature was common, there would not be another branch lane recognized)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura 569’s grouping of lanes with the identification of common curvature as taught by Mori, as doing so improves the identification of lanes (Paragraph [0010, “Therefore, even in the case where the lane mark on the main lane side is not laid on a branch point between the main lane and the branch lane, the position of the demarcation line on the main lane is able to be appropriately recognized.”) 


Regarding Claim 15, 
The combination of Nakamura 569 and Mori, as shown discloses all of the limitations of Claim 14. The combination already discloses the following limitation, 
wherein grouping the roadway elements into the two or more groups includes clustering the roadway elements using a clustering algorithm according to the characteristics to generate the two or more groups with select ones of the roadway elements
that correspond in relation to at least curvature
Nakamura 569 already discloses the clustering of roadway elements by the target module (Fig 6 – note how lane features are organized into multiple lanes and associated with each lane. And Paragraph [0005], “a feature information obtaining unit for obtaining, when a road on which the vehicle is traveling has a plurality of lanes, feature information including feature types for target features on the respective lanes of the road in the traveling direction of the vehicle”- the target module is interpreted to be the overall system of element 8, the Lane determining section, see Figure 1. Obtaining this grouped information by generic computer processes is interpreted to be a clustering algorithm), and the modification of Mori already teaches that this can correspond to curvature, (Paragraph [0009], “in the case where parallelism between the pair of right and left demarcation line candidates recognized by the demarcation line candidate recognizing unit is equal to or less than a predetermined level (in the case where it is determined that the demarcation line candidates are not parallel to each other), it is probable that the lane mark on the main lane on which the vehicle is traveling is interrupted and that a lane mark on the branch lane side is recognized.” – per this text, if detected curvature was common, there would not be another branch lane recognized)



Regarding Claim 16, 
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 14. Nakamura 569 further discloses the following limitations, 
wherein analyzing the two or more groups according to the confidence heuristics includes correlating the roadway elements with weights from a weighting table T to determine separate confidence values for the roadway elements of the each of two or more groups (Fig 4, Fig 6, Paragraph [0052], “For instance, in the example shown in FIG. 6, information in which the travel lane accuracy of the respective lanes of the traveled road are organized, that is, “first lane L1: 2/4, second lane L2: 1/4, third lane L3: 1/4, fourth lane L4: 0” framed by a lower frame at the lower side in the drawing is the vehicle lane information S. Although the vehicle lane information S indicates that the lane having the highest probability of being the lane in which the vehicle is traveling (“travel lane”) is the first lane L1 (50%), as shown for the position of the vehicle 30 as a solid line in FIG. 6, it also indicates a possibility that the travel lane is the second lane L2 or the third lane L3, which are both 25%, as shown at the positions of the vehicle 30 expressed by dashed lines.”- where the recognition table of Fig 4 and Fig 6 is used for this as the weighting table, as in Paragraph [0007], “The lane accuracy determining unit preferably includes, a recognition table defining recognition coefficients for relationships between a plurality of feature types capable of being recognized as the type of a target feature”, and this table is correlated with roadway elements to produce confidence values, 2, 1, 1, 0)
and calculating priority metrics for the two or more groups using the confidence values (Paragraph [0052], “…. the vehicle lane information S indicates that the lane having the highest probability of being the lane in which the vehicle is traveling (“travel lane”) is the first lane L1 (50%)” – wherein the ranking of probability, 100%, 50%, 25%, 0, and so on, constitute priority metrics that use the confidence values)
Regarding Claim 17, 
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 16. Nakamura 569 further discloses the following limitations, 
wherein analyzing the two or more groups to determine a priority group includes determining which of the two or more groups to select as the priority group according to a comparison of the priority metrics for the two or more groups in order to identify which of the two or more groups is trusted as correlating with the trajectory of the vehicle (Paragraph [0053], “In the example shown in FIG. 7, “first lane L1: 0, second lane L2: 0, third lane L3: 0, fourth lane L4: 2/2” is the vehicle lane information S. The vehicle lane information S indicates that the probability of the fourth lane L4 being the travel lane is 100%, as shown by the position of the vehicle 30 expressed by a solid line in FIG. 7. Specifically, the travel lane information S identifies the travel lane as the fourth lane L4.” – note that this is an extension of the same process described in Paragraph [0052], but applied to a different identification of roadway elements. Here, we see that there is a 100% identification of one group as correlating with the travel lane, and is thus correlated with the trajectory of the vehicle.)








Claims 5, 13, and 18 are rejected under 35. U.S.C. 103 as being obvious over the combination of Nakamura 569 and Mori, further in view of Lee (US 20210365694 A1) and Wu (“Automatic Lane Identification Using the Roadside LIDAR sensors”), herein after referred to respectively simply as Lee and Wu 

Regarding Claim 5,  
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 1. Nakamura 569 further includes the following limitations, 
wherein the target module incudes instructions to identify the road elements (Paragraph [0005], “a feature information obtaining unit for obtaining, when a road on which the vehicle is traveling has a plurality of lanes, feature information including feature types for target features on the respective lanes of the road in the traveling direction of the vehicle)
including instructions to detect the roadway elements by analyzing the sensor data and computing the characteristics of the roadway elements (Paragraph [0008], “it is possible to appropriately determine the level of probability that the feature type of the target feature of the respective lanes of the road on which the vehicle is traveling has been recognized as the type of the feature recognized by the image recognition processing”)
and wherein the characteristics include … headings of the lane markers … (Figure 4, Figure 6)
The combination as a whole further discloses the following limitation, 
and wherein the characteristics include curvatures of the lane markers  … (Mori, which teaches the use of parallel curvature of lane markers to identify lanes (Paragraph [0009], “in the case where parallelism between the pair of right and left demarcation line candidates recognized by the demarcation line candidate recognizing unit is equal to or less than a predetermined level (in the case where it is determined that the demarcation line candidates are not parallel to each other), it is probable that the lane mark on the main lane on which the vehicle is traveling is interrupted and that a lane mark on the branch lane side is recognized.” )
However, the combination does not disclose the following limitations, 
and wherein the characteristics include …. curvature derivatives of the curvatures, lanes offsets 
However, this is taught by the inclusion of Lee, which disclose that road characteristics include curvature derivative and lane offset (Paragraph 0048, “the driving lane information may include a derivative value of curvature, the curvature, a direction, and an offset value of a detected driving lane marking.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s identified characteristics with Lee’s identification of derivative and offset, as doing so improves the road identification ability of invention. 
	However, the combination of Nakamura 569, Mori, and Lee does not disclose the following limitation,
and wherein the characteristics include curvatures of the lane markers and trajectories of the surrounding vehicles, curvature derivatives of the curvatures, lanes offsets, and headings of the lane markers and trajectories of the surrounding vehicles. 
However, this limitation is taught in full by the inclusion of Wu, which teaches a system for identifying lanes based on vehicle trajectory (Abstract, “This paper presents a systematic procedure for lane detection based on the trajectories of vehicles collected on the road with the roadside LiDAR sensor.”), and that this can account for curvature of trajectory (Section V, Fig 12., “… the curve information can be kept … The results show that the lane can be successfully detected, even for the road having a curve.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s identified characteristics with Wu’s identification of vehicle trajectory, as doing so improves the road identification ability of the invention.

Regarding Claim 13,
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 9. Nakamura 569 further includes the following limitations, 
wherein the instructions to identify the roadway elements include instructions to detect the roadway elements by analyzing the sensor data and computing the characteristics of the roadway elements (Paragraph [0008], “it is possible to appropriately determine the level of probability that the feature type of the target feature of the respective lanes of the road on which the vehicle is traveling has been recognized as the type of the feature recognized by the image recognition processing”)
and wherein the characteristics include … headings of the lane markers … (Figure 4, Figure 6)
The combination as a whole further discloses the following limitation, 
and wherein the characteristics include curvatures of the lane markers  … (Mori, which teaches the use of parallel curvature of lane markers to identify lanes (Paragraph [0009], “in the case where parallelism between the pair of right and left demarcation line candidates recognized by the demarcation line candidate recognizing unit is equal to or less than a predetermined level (in the case where it is determined that the demarcation line candidates are not parallel to each other), it is probable that the lane mark on the main lane on which the vehicle is traveling is interrupted and that a lane mark on the branch lane side is recognized.” )
However, the combination does not disclose the following limitations, 
and wherein the characteristics include …. curvature derivatives of the curvatures, lanes offsets 
However, this is taught by the inclusion of Lee, which disclose that road characteristics include curvature derivative and lane offset (Paragraph 0048, “the driving lane information may include a derivative value of curvature, the curvature, a direction, and an offset value of a detected driving lane marking.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s identified characteristics with Lee’s identification of derivative and offset, as doing so improves the road identification ability of invention. 
	However, the combination of Nakamura 569, Mori, and Lee does not disclose the following limitation,
and wherein the characteristics include curvatures of the lane markers and trajectories of the surrounding vehicles, curvature derivatives of the curvatures, lanes offsets, and headings of the lane markers and trajectories of the surrounding vehicles. 
However, this limitation is taught in full by the inclusion of Wu, which teaches a system for identifying lanes based on vehicle trajectory (Abstract, “This paper presents a systematic procedure for lane detection based on the trajectories of vehicles collected on the road with the roadside LiDAR sensor.”), and that this can account for curvature of trajectory (Section V, Fig 12., “… the curve information can be kept … The results show that the lane can be successfully detected, even for the road having a curve.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s identified characteristics with Wu’s identification of vehicle trajectory, as doing so improves the road identification ability of the invention.

Regarding Claim 18, 
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 14. Nakamura 569 further includes the following limitations, 
wherein identifying the roadway elements includes detecting the roadway elements by analyzing the sensor data and computing the characteristics of the roadway elements (Paragraph [0008], “it is possible to appropriately determine the level of probability that the feature type of the target feature of the respective lanes of the road on which the vehicle is traveling has been recognized as the type of the feature recognized by the image recognition processing”)
and wherein the characteristics include … headings of the lane markers … (Figure 4, Figure 6)
The combination as a whole further discloses the following limitation, 
and wherein the characteristics include curvatures of the lane markers  … (Mori, which teaches the use of parallel curvature of lane markers to identify lanes (Paragraph [0009], “in the case where parallelism between the pair of right and left demarcation line candidates recognized by the demarcation line candidate recognizing unit is equal to or less than a predetermined level (in the case where it is determined that the demarcation line candidates are not parallel to each other), it is probable that the lane mark on the main lane on which the vehicle is traveling is interrupted and that a lane mark on the branch lane side is recognized.” )
However, the combination does not disclose the following limitations, 
and wherein the characteristics include …. curvature derivatives of the curvatures, lanes offsets 
However, this is taught by the inclusion of Lee, which disclose that road characteristics include curvature derivative and lane offset (Paragraph 0048, “the driving lane information may include a derivative value of curvature, the curvature, a direction, and an offset value of a detected driving lane marking.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s identified characteristics with Lee’s identification of derivative and offset, as doing so improves the road identification ability of invention. 
	However, the combination of Nakamura 569, Mori, and Lee does not disclose the following limitation,
and wherein the characteristics include curvatures of the lane markers and trajectories of the surrounding vehicles, curvature derivatives of the curvatures, lanes offsets, and headings of the lane markers and trajectories of the surrounding vehicles. 
However, this limitation is taught in full by the inclusion of Wu, which teaches a system for identifying lanes based on vehicle trajectory (Abstract, “This paper presents a systematic procedure for lane detection based on the trajectories of vehicles collected on the road with the roadside LiDAR sensor.”), and that this can account for curvature of trajectory (Section V, Fig 12., “… the curve information can be kept … The results show that the lane can be successfully detected, even for the road having a curve.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s identified characteristics with Wu’s identification of vehicle trajectory, as doing so improves the road identification ability of the invention.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being obvious over the combination of Nakamura 569 and Mori, further in view of Nakamura (US 20080240506 A1), herein after referred to simply as Nakamura 506. 

Regarding Claim 6, 
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 1. Nakamura 569 further discloses the following limitations,
wherein the target module includes instruction to provide the identifier for the priority group (Paragraph [0053], “The vehicle lane information S indicates that the probability of the fourth lane L4 being the travel lane is 100%, as shown by the position of the vehicle 30 expressed by a solid line in FIG. 7. Specifically, the travel lane information S identifies the travel lane as the fourth lane L4.” – wherein a sufficient probability value is an identifier)
including instructions to cause an autonomous driving module 9 … [to generate a path] for the ego vehicle to autonomously follow and controlling the ego vehicle to follow the path (Paragraph [0015], “By outputting such generated vehicle lane information to a navigation apparatus, a vehicle control device and the like, for example, it becomes possible to utilize the information on the vehicle lane accuracy as a result of determination by the lane determining device, for a guidance operation, for vehicle control, and the like, performed by the navigation apparatus. “ and Figure 1, Paragraph [0054], “Further, the navigation computing section 9 is also connected to a not-shown vehicle control unit.” – where the navigation computing section 9 is the autonomous driving module) 
However, the combination does not explicitly disclose the following limitation,
including instructions to cause an autonomous driving module to use the roadway elements of the priority group as an indicator about environment cues that parallel to a direction of the path when generating the path for the ego vehicle to autonomously follow
	However, this is taught by the inclusion of Nakamura 506, which discloses association information that contextually groups environmental cues to provide predictions about future elements along the travel path (Paragraph [0031], “the feature information F also has association information indicating relationships with other nearby features, and distance information between features indicating the distance to another feature. The association information is information to enable prediction of another feature existing ahead, by recognizing a feature using image recognition while a vehicle 50 (refer to FIGS. 5A-5C, etc.)”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s identification of priority group with identification of environmental cues as taught by Nakamura 506, as this allows for better vehicle navigation and enables prediction about travel path. 



Regarding Claim 19,
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 14. Nakamura 569 further discloses the following limitations,
wherein providing the identifier for the priority group  includes causing an autonomous driving module 9 … [to generate a path] for the ego vehicle to autonomously follow and controlling the ego vehicle to follow the path (Paragraph [0015], “By outputting such generated vehicle lane information to a navigation apparatus, a vehicle control device and the like, for example, it becomes possible to utilize the information on the vehicle lane accuracy as a result of determination by the lane determining device, for a guidance operation, for vehicle control, and the like, performed by the navigation apparatus. “ and Figure 1, Paragraph [0054], “Further, the navigation computing section 9 is also connected to a not-shown vehicle control unit.” – where the navigation computing section 9 is the autonomous driving module) 
However, the combination does not explicitly disclose the following limitation,
causing an autonomous driving module to use the roadway elements of the priority group as an indicator about environment cues that parallel to a direction of the path when generating the path for the ego vehicle to autonomously follow 
	However, this is taught by the inclusion of Nakamura 506, which discloses association information that contextually groups environmental cues to provide predictions about future elements along the travel path (Paragraph [0031], “the feature information F also has association information indicating relationships with other nearby features, and distance information between features indicating the distance to another feature. The association information is information to enable prediction of another feature existing ahead, by recognizing a feature using image recognition while a vehicle 50 (refer to FIGS. 5A-5C, etc.)”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s identification of priority group with identification of environmental cues as taught by Nakamura 506, as this allows for better vehicle navigation and enables prediction about travel path. 
 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being obvious over the combination of Nakamura 569 and Mori, further in view of Chundrlik (US 10406981 B2) herein after referred to simply as Chundrlik.

Regarding Clam 7, 
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 1. Nakamura 569 further discloses the following limitation,
wherein the target module includes instruction to provide the identifier for the priority group for the priority group  (Paragraph [0053], “The vehicle lane information S indicates that the probability of the fourth lane L4 being the travel lane is 100%, as shown by the position of the vehicle 30 expressed by a solid line in FIG. 7. Specifically, the travel lane information S identifies the travel lane as the fourth lane L4.” – wherein a sufficient probability value is an identifier)
However, the combination does not disclose the following information,
including instructions to provide an indicator about whether the lane markers correspond with a lane map of prior mappings of the surrounding environment
	However, this is taught by the inclusion of Chundrlik, which discloses a method of determination deviation between map data and image recognition date (Column 3, Line 55-65, “With this information, a curvature correction value is calculated (see curvature correction value in FIG. 4) and the map-based curvature signal is corrected to the curvature of the lane in which the vehicle is driving. For a better understanding, this procedure is illustrated in FIG. 4, where the curvature information provided by the map system is generally along the center of the road, whereby the system, when the vehicle is traveling along an inner lane of the curve, corrects the curvature to an inner curvature to more accurately reflect the road curvature along which the vehicle is traveling.” – wherein map data is a prior mapping of the surrounding environment)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify combination’s lane identification with correspondence to map data as taught by Chundrlik, as doing so allows for correction of lane data acquired by imaging means.  

Regarding Claim 20,
The combination of Nakamura 569 and Mori, as shown, discloses all of the limitations of Claim 14. However, the combination does not disclose the following limitation,
wherein providing the identifier for the priority group for the priority group includes providing an indicator about whether the lane markers correspond with a lane map of prior mappings of the surrounding environment
	However, this is taught by the inclusion of Chundrlik, which discloses a method of determination deviation between map data and image recognition date (Column 3, Line 55-65, “With this information, a curvature correction value is calculated (see curvature correction value in FIG. 4) and the map-based curvature signal is corrected to the curvature of the lane in which the vehicle is driving. For a better understanding, this procedure is illustrated in FIG. 4, where the curvature information provided by the map system is generally along the center of the road, whereby the system, when the vehicle is traveling along an inner lane of the curve, corrects the curvature to an inner curvature to more accurately reflect the road curvature along which the vehicle is traveling.” – wherein map data is a prior mapping of the surrounding environment)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify combination’s lane identification with correspondence to map data as taught by Chundrlik, as doing so allows for correction of lane data acquired by imaging means.  

Claim 8  is rejected under 35 U.S.C. 103 as being obvious over the combination of Nakamura 569 and Mori, further in view of Wu.

Regarding Claim 8,
The combination of Nakamura 567 and Mori, as shown, already discloses all of limitations of claim 1. Nakamura further discloses the following limitations,
Wherein the ego vehicle is an autonomous vehicle (Paragraph [0015], “By outputting such generated vehicle lane information to a navigation apparatus, a vehicle control device and the like, for example, it becomes possible to utilize the information on the vehicle lane accuracy as a result of determination by the lane determining device, for a guidance operation, for vehicle control” – where by performing any vehicle controls, the vehicle is thus a form of an autonomous vehicle, note Fig 1, where elements 26 and 28 display alerts for a driver, ergo, outputs to vehicle control unit perform direct vehicle control) 
And wherein a weighting table assigns weights to different ones of the roadway elements
according to a type (Paragraph [0063], “In the above-described embodiment, the arrow-shaped road markings (arrow markings) designating the traffic section by the traveling direction of the respective lanes are the features capable of being the target features. However, the features capable of being the target features are not limited to these, and as long as provided for each lane of a road having a plurality of lanes, features such as other road markings, and the like, can also be the target features.” Shows that types of features may be considered. Paragraph [0064], “Further, the recognition coefficients of the respective lanes of the traveled road, or values in which the recognition coefficient is multiplied by a predetermined coefficient can also be used as the vehicle lane accuracy.” Shows that weights can vary per feature of the weighting table. Both of these additions are merely extensions of the primary embodiment)
Including multiple parallel lane markers, lane markers of an ego lane of the ego lane of the ego vehicle, single lane markers, single dashed lane markers (Paragraph [0036], “Further, other than the above examples, for the features relating to the road markings, there included various kinds of painted markings such as a pedestrian crossing, a stop line, cross-shaped markings (cross mark, T-mark, and the like), lane markings provided along a road to demarcate each lane (a solid line, a dashed line, a dual line, and so on), also note the alternative embodiment of Paragraph [0067], which further details lane determination via lane markers. Examiner is interpreting that that Nakamura’s identification of lanes, including a travel lane, is thus lane identification that include lane markers of an ego lane.)
However, the combination does not disclose the following element,
…  a type including … surrounding vehicles 
However, this element is taught in full by the inclusion of Wu, which teaches a system for identifying lanes based on vehicle trajectory (Abstract, “This paper presents a systematic procedure for lane detection based on the trajectories of vehicles collected on the road with the roadside LiDAR sensor.”), and that this can account for curvature of trajectory (Section V, Fig 12., “… the curve information can be kept … The results show that the lane can be successfully detected, even for the road having a curve.”), where the vehicles can be taken as feature be categorized when included in the lane determination system of Nakamura.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s feature categories with Wu’s identification of vehicles, as doing so improves the road identification ability of invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carnahan (US 10823562 B1) discloses varied prioritization based on line characteristics (Column 33, Line 24-28)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666